This appeal involved the question as to whether the evidence was such that a- verdict in favor of' plaintiffs would have been allowed to stand. The Court held (Freedman, J., writing, Sedgwick, Ch. J., concurring) that “ upon the whole case the «evidence preponderated so much in favor of the defendants, that, if the case had been submitted to the jury and their verdict had been in favor of the plaintiffs, such verdict would not be permitted to stand. Under these circumstances the trial judge was justified in directing a verdict for the defendants, especially as the plaintiffs made no request to be allowed to go to the jury, and affirmed the judgment.”